Citation Nr: 0024977	
Decision Date: 09/19/00    Archive Date: 09/27/00

DOCKET NO.  97-13 117	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Whether the veteran's request for waiver of the recovery of 
overpayment of improved pension benefits was timely filed.


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel



INTRODUCTION

The veteran served on active duty from May 1970 to December 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 decision of Committee 
on Waivers and Compromises (Committee) of the Montgomery, 
Alabama Department of Veterans Affairs (VA) Regional Office 
(RO), which denied the veteran's request for a waiver of an 
overpayment as the veteran's request for waiver was not 
timely.  The veteran and his spouse appeared before the 
Committee at a hearing at the RO in January 1997.  In 
November 1998 and June 1999, the Board REMANDED the case to 
the RO for additional development.  The Board notes that the 
veteran requested a hearing before the Board at the RO; 
however, in a January 1999 statement, the veteran withdrew 
his hearing request and the case was returned to the Board. 

The Board observes that evidence of record indicated that the 
veteran raised the issue of creation of overpayment.  In a 
February 2000 decision letter, the RO addressed this issue 
and reduced the amount of the veteran's overpayment from  
$14,234 to $13,982.  (The Board notes that the RO further 
reduced the amount of the veteran's overpayment to $11,302.37 
in a May 2000 audit.)  However, the RO determined that the 
veteran's overpayment was based on receipt of unreported 
Social Security income and was properly created.  The veteran 
was advised of his procedural and appellate rights in the 
February 2000 letter.  At the time of this decision, a notice 
of disagreement to the February 2000 letter is not of record.  
The Court has noted that 38 U.S.C.A. § 7105 (West 1991) 
establishes a series of very specific, sequential, procedural 
steps that must be carried out by a claimant and the RO or 
other "agency of original jurisdiction" (AOJ) (see Machado v. 
Derwinski, 928 F.2d 389, 391 (Fed. Cir. 1991)) before a 
claimant may secure "appellate review" by the BVA.  Absent a 
notice of disagreement, statement of the case, and 
substantive appeal, the Board does not have jurisdiction over 
the issue.  Rowell v. Principi, 4 Vet. App. 9 (1993); Roy v. 
Brown, 5 Vet. App. 554 (1993).  Thus, the Board does not have 
jurisdiction over the issue of creation of the overpayment.


FINDINGS OF FACT

1.  By letter sent on November 2, 1995, the veteran was 
informed in writing of an overpayment of VA improved pension 
benefits in the amount of $14,234 and his waiver rights.  

2.  A request for waiver of recovery of the overpayment of VA 
improved pension benefits was received by the RO on October 
11, 1996.


CONCLUSION OF LAW

A timely request for waiver of recovery of the overpayment of 
VA improved 
pension benefits was not received.  38 U.S.C.A. § 5302(a) 
(West 1991 & Supp. 1999); 38 C.F.R. § 1.963 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under the applicable regulations, a request for waiver of an 
indebtedness shall only be considered if made within 180 days 
following the date of notice of the indebtedness to the 
debtor.  The 180-day period may be extended if the individual 
requesting waiver demonstrates that, as a result of an error 
by the VA or the postal authorities, or due to other 
circumstances beyond the debtor's control, that there was a 
delay in such individual's receipt of the notification of 
indebtedness beyond the time customarily required for 
mailing.  If the requester does substantiate that there was 
such a delay in the receipt of the notice of indebtedness, 
the 180-day period shall be computed from the date of the 
requestor's actual receipt of the notice of indebtedness.  38 
U.S.C.A. § 5302(a); 38 C.F.R. § 1.963(b)(2).

The record shows that the veteran was granted nonservice-
connected pension by a November 1993 rating decision and 
began receiving VA improved pension benefits in February 
1994.  The veteran was advised to report changes in the 
amount of income from other sources as well as unreimbursed 
medical expenses.  In August 1995, information provided to 
the VA revealed that the veteran and his spouse were 
receiving Social Security income.  In October 1995, the 
veteran provided copies of the Social Security award letters 
showing receipt of Social Security since July 1994. In an 
October 19, 1995 letter, the RO notified the veteran of the 
termination of payment of his VA improved pension benefits 
retroactively from October 1, 1994.  This resulted in an 
overpayment.

According to the Committee, the VA Debt Management Center 
notified the veteran of the overpayment in a letter dated 
November 2, 1995.  As this letter was not of record, the 
Board, in its June 1999 remand, requested that the RO contact 
the VA Debt Management Center for a copy of such letter.  In 
an August 1999 statement, the Chief of Operations for the VA 
Debt Management Center certified that the demand letter with 
Notice of Rights, coded as 100, was sent to the veteran's 
address of record on November 2, 1995, and that such letter 
was not returned due to incorrect address.  Moreover, the 
veteran has not alleged that there was a delay in his receipt 
of the notification of indebtedness beyond the time 
customarily required for mailing or that he did not receive 
the letter.  Therefore, the Board finds that the veteran 
received the letter in November 1995.  In a statement signed 
by the veteran on October 7, 1996 and received on October 11, 
1996, the veteran requested a hearing and advised that he was 
unable to repay the amount of the overpayment, calculated as 
$14,234 at that time.  On review of the record, the Board 
notes that there is no evidence of record that could be 
reasonably construed as a timely filed waiver request 
subsequent to the November 1995 letter and prior to the 
October 1996 statement.  Thus, the veteran's October 1996 
statement was properly accepted as a request for waiver of 
the recovery of the overpayment.

Therefore, the Board concludes that as the request for waiver 
of recovery of the overpayment was received on October 11, 
1996, more than 180 days after the date of a notice of 
indebtedness, it was not timely.  Thus, the veteran does not 
meet the basic eligibility requirements for waiver of 
recovery of an indebtedness under 38 U.S.C.A. § 5302(a) (West 
1991 & Supp. 1999) and 38 C.F.R. § 1.963 (1999).  
Accordingly, the veteran's request for waiver is denied.  


ORDER

The veteran's request for waiver of the recovery of the 
overpayment was not timely and the claim is denied.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

